DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-8 in the reply filed on 11 March 2021 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase “a first masking jig for plating” is indefinite in light of the instant claim language and the instant specification. The phrase “for plating” is followed by the phrase “to  cover the plating necessary region of the molded product and to expose the plating unnecessary region...” is confusing as to why the masking jig, explicitly recited for plating, covers the regions which need to be plated (i.e. “plating necessary”). The limitation in question is recited in the insulation step in coating an insulation material on a plating unnecessary region after mounting on “a first masking jig for plating”. The subsequent step of “performing plating…on the plating necessary regions” contradicts the previous recitation of “…to cover the plating necessary regions…”. Paragraph [0039] of the as filed specification recite that the masking jig covers the portions 110 and 120 which are the regions which receive the plating. It is further noted that electrical connection to the radiator faille is provide through a back electrode according to [0037] and NO disclosure is present related to using the first masking jig during the electroplating process, outside of recitation of “for plating”. The specification further does not recite removing the molded product from the first making jig before plating. 
Therefore, it is indefinite how the claims provide a structure, a first masking jig, to cover areas that need to be plated, plating necessary region, yet at the same time perform plating on the plating necessary region.
For examination on the merits, the recitation of the “first masking jig” will be interpreted to mean any structure (including further limiting structure of instant claim 5) used during masking during application of an insulation material, i.e. when the insulation material is “plated” to the plating unnecessary regions, and the “performing plating” step is distinct from the “For plating” recitation of the “performing insulation” step.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (US 4,224,118).
As to claim 1, Hans discloses a method of manufacturing a molded product, the method comprising: 
	performing molding for forming the molded product (col. 2 lines 1-7 “…surface portions of an injection molded, thermoplastic, acrylonitrile butadiene styrene (ABS) part …”; 
	performing insulation for coating an insulation material on a plating-unnecessary region of the molded product, excluding a plating-necessary region of the molded product, after mounting the molded product on a first masking jig for plating formed to cover the plating-necessary region of the molded product and to expose the plating-unnecessary region of the molded product (col. 2 lines 7-27 “the part was positioned adjacent a paint shield [claimed first masking jig considered “mounting”] that covered the surface portions to be plated [claimed plating necessary region] and exposed the surface portions to be coated with the stop-off [claimed plating unnecessary regions]”; and 
	performing plating for forming a plating layer on the plating-necessary region, excluding the plating-unnecessary region coated with the insulation material, by electroplating the molded product coated with the insulation material (col. 2 lines 22-24 “ Thereafter, the part was .


Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogisu et al (US 5,630,928).
As to claim 1, Ogisu discloses a method of manufacturing a molded product, the method comprising: 
	performing molding for forming the molded product (col. 6 lines 31-42)
	performing insulation for coating an insulation material on a plating-unnecessary region of the molded product (Fig. 9 col. 6 lines 43-45 “a resist coating is performed “ ), excluding a plating-necessary region of the molded product, after mounting the molded product on a first masking jig for plating formed to cover the plating-necessary region of the molded product and to expose the plating-unnecessary region of the molded product (col. 6 lines 43-56 “a resist coating is performed on the grille body 2 at the portion that does not require plating [claimed plating unnecessary regions]… portions of the ornamental and unornamental sides on which plating is to be performed [claimed plating necessary region]”…are first covered with a first mask 26…a first mask 26 as shown in FIG. 9 so that the resist coating does not adhere to those portions” [claimed first masking jig considered “mounting”])
	performing plating for forming a plating layer on the plating-necessary region, excluding the plating-unnecessary region coated with the insulation material, by electroplating the molded product coated with the insulation material (col. 7 lines 1-line 30).


As to claim 2, Ogisu further discloses the molded product includes a radiator grille having a frame portion having an open center portion and a plurality of grille portions, each having first and second end portions connected to the frame portion while extending across the open center portion of the frame portion (See annotations below).

    PNG
    media_image1.png
    454
    834
    media_image1.png
    Greyscale

As to claim 4, Ogisu further discloses wherein plating passage holes are formed in first and second end portions of each of the grille portions that are connected to the frame portion, the plating passage holes causing a front surface of the radiator grille and a rear surface of the radiator grille to fluidically-communicate with each other through the plating passage holes (See annotation below).

    PNG
    media_image2.png
    431
    812
    media_image2.png
    Greyscale

As to claim 6, Ogisu further discloses the front surface of the radiator grille has recesses formed in a first side and a second side of a plating-necessary region of each of the grille portions.  (Fig. 5 at #10 are grooves 11 to point 11 that go around the plating necessary region – see Fig. 4 thus first and second side).

As to claim 7, Ogisu further discloses the radiator grille has through-holes formed in the frame portion, the through-holes penetrating a front surface and a rear surface of the radiator grille. (Spaces between #s 6/7).

As to claim 8, Ogisu further discloses performing design for coating a design color on the molded product by mounting the molded product on a second masking jig for coloring, which is formed to expose a region of the molded product required for a molded product design (embodiment of Fig. 50 with coloring layer 114 “overcoating layer” which inherently has a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogisu in view of Ogisu et al (US 5,441,626 herein referred to as Ogisu ‘626).
As to claim 3, Ogisu fails to explicitly disclose wherein at least a plating passage hole is formed in at least one of the grille portions that is connected to the frame portion, the at least one plating passage holes causing a front surface of the radiator grille and a rear surface of the radiator grille to fluidically-communicate with each other through the at least one plating passage hole.  
	Ogisu ‘626 discloses wherein at least a plating passage hole is formed in at least one of the grille portions that is connected to the frame portion, the at least one plating passage holes causing a front surface of the radiator grille and a rear surface of the radiator grille to fluidically-communicate with each other through the at least one plating passage hole (Fig. 6 #17).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a plating passage hole as taught by Ogisu ‘626 in the method of Ogisu because it allows the chemical plating layer to be charged from the rear surface which improved the appears due to a lack of protrusion on the front (Ogisu ‘626 col. 8 lines 1-9).

As to claim 5, Ogisu, as modified Ogisu ‘626,  disclose a front masking jig, mounted on the front surface of the radiator grille to cover DB1/ 103101452.113the frame portion and the grille portions (col. 6 lines 43-47 “portions of the ornamental and unornamental sides on which plating is to be performed are first covered with a first mask 26” considered the “front masking jig” as the ornamental positions are on the front – see col. 4 lines 62-63), and a rear masking jig, mounted on the rear surface of the radiator grille to cover the frame portion and the at least one plating passage hole (col. 4 line 64 “the rear surface serves as an unornamental surface” thus considered the “rear masking jig” NOTE: the combined references provide the hole as a part of the ornamental/unornamental surfaces to be plated and thus covered by the layer 26).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogisu in view of Funahashi et al (US 5,484,516).
As to claim 4, Ogisu fails to explicitly disclose wherein at least a plating passage hole is formed in at least one of the grille portions that is connected to the frame portion, the at least one plating passage holes causing a front surface of the radiator grille and a rear surface of the radiator grille to fluidically-communicate with each other through the at least one plating passage hole.  

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a plating passage hole as taught by Ogisu ‘626 in the method of Ogisu because it allows the chemical plating layer to be charged from the rear surface which improved the appears due to a lack of protrusion on the front (Ogisu ‘626 col. 8 lines 1-9).



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795